Citation Nr: 0119556	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-22-358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision.  

The issue of entitlement to service connection for 
hypertension is discussed in the REMAND section of this 
decision, set forth below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was originally denied for a back 
disability in a June 1980 rating decision; the veteran was 
notified of that decision and of appellate procedures, but 
did not initiate an appeal from that determination.  

3.  Service connection was again denied in October 1990 and 
July 1995 rating decisions, based on findings that the 
veteran had not submitted new and material evidence to reopen 
his claim.  The veteran was notified of those decisions, and 
of appellate procedures, but did not initiate an appeal of 
either determination.  

4.  The veteran attempted to reopen his claim for service 
connection for a back disability in 1998.  


5.  The evidence received into the record since the 1995 
rating decision consists of reports of VA outpatient 
treatment, dated from 1973; this evidence is new to the 
extent that it was not previously of record but is cumulative 
in nature and when viewed in the context of all the evidence 
is not so significant that it must be considered in order to 
fairly review the merits of the veteran's claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for a back disability.  
38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was originally denied for a back 
disability in a June 1980 rating decision.  At that time, the 
evidence showed that complaints of low back pain were 
recorded in the veteran's service medical records (SMR) on 
two entries concerning low back sprain in February 1966.  As 
reported the veteran sustained injury while lifting a tool 
box.  The report of the initial VA examination, dated in May 
1980 showed that the veteran reported that he hurt his back 
when he fell in the Navy.  The diagnosis was low back pain 
with limitation of motion and increased lordosis.  

The veteran was notified of that determination, and of 
appellate rights and procedures, by correspondence dated in 
July 1980.  No timely appeal was initiated thereafter.  
Consequently, that determination became final.  38 U.S.C.A. 
§ 7104.

Additional attempts by the veteran to reopen his claim for 
service connection for a back disability were denied in 
October 1990 and July 1995.  The evidence 

considered included reports of treatment reflecting a 
diagnosis of degenerative disc disease of the lumbar spine.  

The veteran was notified of those decisions, and of his 
appellate rights, by correspondence dated in November 1990 
and July 1995, respectively.  Neither decision was appealed, 
and consequently became final.  The veteran again attempted 
to reopen the claim for service connection for a back 
disability in 1998.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the July 1995 rating decision that would serve 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999), 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the 

circumstances surrounding the origin of the veteran's injury 
or disability".  See Hodge v. West, supra.  "Any 
interpretive doubt must be resolved in the veteran's favor."  
Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO, in both October 1990 and July 1995, did 
not reopen the veteran's claim for service connection, as it 
discussed the veteran's entitlement in the context of new and 
material evidence.  

Regardless of the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Judicial interpretation of the law has construed 
38 U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VA O.G.C. 
Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that the Board 
has the authority to determine on a de novo basis whether a 
claim has been properly reopened.  In the instant case, the 
Board agrees with RO that the claim should not be reopened.  

The evidence received into the record since the 1995 rating 
decision includes reports of evaluation and treatment from 
1973.  Some of these reports, particularly those dated prior 
to 1980, were previously of record and consequently are not 
new for the purpose of reopening the veteran's claim.  The 
remainder of these records are new inasmuch as they were not 
previously of record.  However, they are cumulative in 
nature, as they simply reflect on-going treatment for back 
disability and confirm the continuation of a diagnosis of 
degenerative disc disease.  Moreover, these records do not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Aside from the brief recitation of the veteran's reported 
history that was considered and rejected in previous rating 
decisions, there is no reference to an association between 
the veteran's current disability and his active military 
service.  This type of evidence, 

though new, is not material as it is redundant in content, 
cumulative in nature and not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Likewise, testimony provided by the veteran at a February 
1999 hearing reiterates the same allegations that were 
considered and rejected in the previous denials of service 
connection.  See Reonal, supra.  Consequently, this evidence 
is new as it was not previously of record but is redundant in 
content and not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  

In view of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the claim 
for service connection for a back disability.  


ORDER

Inasmuch as new and material evidence has not been received 
to reopen the claim for service connection for a back 
disability, the appeal is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a 

claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, it is noted that 
the veteran and his representative indicated that the service 
medical records are incomplete, as they do not reflect the 
veteran's 20 years of active service.  Information was 
provided at the veteran's February 1999 RO hearing concerning 
his duty assignment on various ships during his naval 
service. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 

procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should take all appropriate 
action to obtain any additional SMR that 
have not been associated with the 
veteran's claims folder.  All evidence 
obtained should be associated with the 
veteran's claims folder.  If the RO is 
unable to secure any additional records, 
it should state that and offer an 
explanation concerning its inability to 
comply with this directive.  

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

